United States Court of Appeals
                            For the Seventh Circuit
                             Chicago, Illinois 60604

                                  November 19, 2007


                                        Before

                    Hon. KENNETH F. RIPPLE, Circuit Judge

                    Hon. DANIEL A. MANION, Circuit Judge

                    Hon. ANN CLAIRE WILLIAMS, Circuit Judge


No. 06-3174

RYAN L. BELCHER and DARAINA                      Appeal from the United States
GLEASON,                                         District Court for the Northern
                                                 District of Indiana, Fort Wayne
              Plaintiffs-Appellants,             Division.

                                  v.             No. 05 C 101

VAUGHN NORTON and TOWN                           Theresa L. Springmann, Judge.
OF ORLAND,

              Defendants-Appellees.


                                       ORDER

       The opinion of this court issued on August 15, 2007, is amended, as follows:
At slip opinion page 21, line 16 (before Section “C.”), after the word “analysis.” add:

      We note that, in establishing their substantive due process claim, the plaintiffs
      will have to overcome two hurdles, neither of which was addressed in detail by
      the parties in their briefing before this court. First, this court has held that
      where “actions fall[] clearly within the ambit of those activities regulated by
      the Fourth Amendment,” the Fourth Amendment provides the appropriate
      standard for evaluating the claim, and “there [i]s no need for the district court
      to further analyze the case under the strictures of the Fourteenth
      Amendment.” Kernats v. O’Sullivan, 35 F.3d 1171, 1182 (7th Cir. 1994)
No. 06-3174                                                                   Page 2


      (citing Albright v. Oliver, 510 U.S. 266 (1994), and Graham v. Connor, 490
      U.S. 386 (1989)). Thus, in order to establish a substantive due process
      violation, the plaintiffs must show that the deputy’s allegedly extortionate
      actions were not part and parcel of a seizure within the meaning of the Fourth
      Amendment. Additionally, apart from the Fourth Amendment issue, the
      plaintiffs must establish that the officer’s actions impinged a fundamental
      liberty interest as set forth in Washington v. Glucksberg, 521 U.S. 702 (1997).
      Because we neither have the benefit of a uniform version of the facts nor of
      thorough briefing on these issues, we express no opinion regarding whether,
      on remand, the plaintiffs will be able to distinguish sufficiently their claims
      from others covered by our Fourth Amendment case law or from those which
      do not involve a fundamental liberty interest.

       Further, upon consideration of the petition for rehearing en banc filed by
Defendants-Appellees on August 29, 2007, no judge in active service has requested a
vote thereon and the judges on the original panel have voted to deny the petition.
Accordingly,

      IT IS ORDERED that the petition for rehearing en banc is hereby DENIED.